Exhibit 10.20

[g242541kgi001.jpg]

456 North Fifth Street, Philadelphia, PA  19123

Tel. (215) 873-2200; Fax (215) 873-0869; Website www.motherswork.com

November 14, 2006

Via Hand Delivery

Rebecca C. Matthias

Re:          2006 Equity Compensation

Dear Rebecca:

Reference is made to Section 5.3 of your Amended and Restated Employment
Agreement entered into on April 28, 2005 (your “Employment Agreement”) pursuant
to which you are eligible to receive, for each fiscal year occurring during the
term of your Employment Agreement, a stock option to purchase between zero and
60,000 shares of our common stock (with a target of 45,000 shares), based upon
the Company’s achievement of certain corporate and/or individual performance
goals during that fiscal year.  The purpose of this letter is to memorialize
your agreement with the Company, as authorized by the Compensation Committee of
our Board, to vary the application of Section 5.3 of your Employment Agreement
with respect to the Company’s fiscal year ended September 30, 2006 (and only
that year).

Specifically, in lieu of the grant of a stock option to you with respect to that
year, you will instead receive a grant of restricted stock.  The number of
shares of restricted stock you will receive will be equal to the number of
shares that otherwise would have been subject to your stock option award for the
year ended September 30, 2006, divided by three (i.e., you will receive between
zero and 20,000 shares of restricted stock, with a target of 15,000 shares
(subject to equitable adjustment upon a stock split, combination,
reclassification or other similar event involving our common stock)).

The restricted stock will be granted under our 2005 Equity Incentive Plan and
will vest in two equal annual installments (on the first and second
anniversaries of the date of grant), subject to acceleration on the same terms
and upon the same events as give rise to the acceleration of option vesting
under your Employment Agreement.  Consistent with the timing of awards under
Section 5.3 of your Employment Agreement, the restricted stock will be granted
to you within 30 days following the Company’s release of final earnings for the
year ended September 30, 2006.

This letter merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature regarding your equity compensation
for the year ended September 30, 2006 (including your rights with respect to a
stock option award for that year under Section 5.3 of your Employment
Agreement).

[g242541kgi002.gif]

[g242541kgi003.gif]

[g242541kgi004.gif]

[g242541kgi005.gif]

 


--------------------------------------------------------------------------------


Intended to be legally bound, please acknowledge that this letter reflects our
agreement by signing in the space provided below and returning the original to
me.

 

Sincerely,

 

 

 

 

 

 

 

 

  /s/ Edward M. Krell

 

 

Edward M. Krell

 

 

Executive Vice President and Chief

 

 

Financial Officer

 

 

 

 

 

 

Acknowledged and agreed on

 

 

this 14th day of November, 2006:

 

 

 

 

 

 

 

 

  /s/ Rebecca C. Matthias

 

 

 

  Rebecca C. Matthias

 

 

 


--------------------------------------------------------------------------------